 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDC F Braun&CotandNationalUnion,UnitedWeldersofAmerica,Independent,,Petitioner.Case No. 21-RC-4947.April 1, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Karl W. Filter,hearing officer.The hearing officer's rulingsmade at the hearing arefreefrom prejudicialerrorand are hereby affirmed .2On January 2, 1958, the Board granted the request of the Em-ployer, and of each of the Intevenors for oral argument.On Janu-ary 16, 1958, the Board heard oral argument, by the Petitioner, theEmployer, and the Intervenors.Upon its consideration of the entire record, the briefs of the parties,and the oral argument in this case, the Board finds :1.The Employer is engaged in commerce withinthe meaning ofthe Act.2.The labor organizations involvedclaim to represent certain em-ployeesof the Employer.3.No question affectingcommerce- exists concerning the represen-tation of employees of the Employer within the meaningof Section9 (c) (1) and Section2 (6) and(7) of the Act, for the followingreasons:The Employer's OperationsThe Employeris engagedin the design, engineering, and construc-tion of large scale projects such as catalytic cracker ' plants, oilrefineries, chemical plants, and other types of process plants. Itoperates a manufacturing and fabricating shop at Alhambra, Cali-fornia, where it manufactures heavy pressure vessels, including bubblecolumns and fractionating towers,,as well as tubular heatexchangers,fired heaters, and various structural items.Approximately half of1 The Employer's name appears as corrected at the hearing.S The bearing officer properly permitted Metal Trades Council of Southern California ;International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and-Helpers, Local 92, AFL-CIO ; and International Association of Machinists, District LodgeNo 94,'Local Lodge No. 311, AFL-CIO, to intervene on the basis of their contractualinterest in the employees designated in the petition as amended.In addition,the Boardpermitted the following labor, organizations to intervene:Metal Trades Department,AFL-CIO; International Brotherhood- of Electrical Workers, AFL-CIO ; United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO ; International Union of Operating Engineers,AFL-CIO ; International Association of Bridge and Structural Iron Workers, AFL-CIO ;International Association of Sheet Metal Workers,AFL-CIO ; International AssociationofMachinists,AFL-CIO ; International Brotherhood of Boilermakers,Iron Ship Buildersand Helpers of America,AFL-CIO ; andUnited Brotherhood of Carpenters and Joiners ofAmerica. AFL-CIOPermission to intervene was granted because of the, importance of theissues involved herein, to each of the Intervenors generally, and because the interveningInternationals;through their locals, supply- employees who perform welding operations, tothe Employer for employment in other phases of the Employer's operations.120 NLRB No. 42. C F BRAUN & CO283the production of the Alhambra plant is delivered to field crews ofthe Employer for construction and erection in the field, and theremainder is delivered directly to customers.As the Employer op-erates a job shop, the manufactured items, though generally fallingwithin the above categories of products, vary from job to job de-pending upon customer specifications.Bargaining HistoryThe employees of the Employer's manufacturing and fabricatingshop have been continuously represented for approximately 20 yearsby Boilermaker Local 92 and Machinists Local Lodge 311 and theMetal Trades Council of Southern California.The first of a seriesof written contracts was executed in 1945 between the Employer andthe Metal Trades Council of Southern California, on behalf of Boil-ermaker Local 92 and Machinists Local Lodge 3111 The latest con-tract in the series was executed subsequent to the filing of the petition.Under the terms of this contract each of the signatory local unionsis recognized as the sole collective-bargaining agent for all employeesin the manufacturing and fabricating shop over which the signatorylocal has primary trade jurisdiction, such jurisdiction being definedby the list of classifications set forth in the agreement.The agree-ment contains two basic classifications, that of Boilermaker and thatof Machinist.Under Boilermaker are listed some 13 classifications,including a welder classification, and under Machinist there are listedsome 9 classifications.The Parties' ContentionsPetitionerseeksto sever "all employees of C F Braun & Co at itsAlhambra, California, plant, who devote 50 percent or more of theirtimeto welding or burning or a combination of both, and who arewithin the unit covered by the Employer's agreement with the MetalTrades Council of Southern California." Inasmuch as no weldingoperations are performed by employees within the Machinist unitrepresented by Local Lodge 311, the Petitioner's request is in effect arequest for severance of welders from Local 92's Boilermaker unit.Petitioner contends that the employees it seeks are skilled craftsmeneligible for severance in accordance with theHughes Aircraftdeci-sion4wherein the Board held, on the basis of the record developed' In addition to the contract covering the manufacturing and fabricating shop, theEmployer maintains contracts with approximately 10 building and construction craftsunions, including the Internationals who have intervened herein, covering employees work-ing inthe "betterments section," employees of the Employer's field crews, and employeesengaged In the construction of a new powerhouse at the Alhambra plant. The "better-ments section"Is engaged in plant repairs and new construction,and employees in thesection work throughout the Alhambra plant.These contracts coverinter altsemployeesengaged In welding and burning operations.4Hughes Aircraft Company,117 NLRB 98. 284DECISIONS OF NATIONAL LABOR -RELATIONS BOARDtherein, that welding as such is a separate and distinct craft withinthe meaning of the definition set forth inAmerican Potash.'The Intervenors and the Employer contend,inter alia,that (1)welding is not a separate and distinct craft, but is rather a process ormethod of joining metals together which is indigenous to and is usedby all of the standard metal trades crafts, and that employees in themetal trades who perform such welding operations, have traditionallybeen represented by the particular metal trades craft union havingjurisdiction over the basic craft with which the welding is associated;and. (2) that in any event the Employer's welders are not the typeof skilled welders the Board found to be craftsmen in theHughesAircraftdecision.The record demonstrates that welding is utilized by employees inmany different metal trades as a method or process of joining metalstogether.Historically, jurisdiction over welders who utilize the weld-ing process in the performance of a basic craft function, has been givenby the AFL, to the craft union having jurisdiction over the basic craft,which policy has been continued by the AFL-CIO, as is indicatedby a letter in evidence, from AFL-CIO President George Meany toJames Brownlow, president of Intervenor Metal Trades Department,in which Mr. Meany stated that American Federation of Labor hadalways regarded welding as a tool or method rather than a separatetrade or craft, and that there has been no change in this policy sincethe merger of the AFL and CIO.6 Though such policy has served toreduce jurisdictional disputes, the basis for the policy lies in the factthat welding cuts across metal trades craft lines, with the weldingskill constituting an important skill of a metal trades craftsman.Therefore the grant to each craft union of jurisdiction over weldingoperations related to the performance of the basic craft functions,serves to preserve the status and protect the interests, not only of thecraft employees but also of craft unions. In order to qualify as a jour-neyman in any of the metal trades crafts, an employee must have ex-perience and competency in welding techniques.All of the metaltrades craft unions include training and instructions in the weldingtechniques related to the basic craft functions, in their apprenticeshiptraining programs, which are approved by the Bureau of Apprentice-ship,United States Department of Labor, which does not. however,regard welding, as such, as an apprenticeable trade or occupation.The welding techniques and skills, and consequently the amount ofs American Potash & Chemical Corporation,107 NLRB 14189We note that this policy has been incorporated in the 10-point Craft Union Coderecently adopted by the Building and Construction Trades Department of the AFL-CIOand the National Constructors AssociationPoint 2 of the Code states "The weldingtorch is a tool of the trade having jurisdiction over the work being welded.Craftsmenusing the welding torch shall perform any of the work of their trade, and shall workunder the supervision of the craft foremen."The New York Times,February 8, 1958. C F BRAUN & CO285training and instruction in such techniques which is required, varyfrom craft to craft, depending on the type of metal work involved.In no case, however, does such training constitute more than a minorportion of the total apprenticeship training program.Competencyto meet the welding requirements of one metal trades craft does notnecessarily qualify an employee to perform the welding operationsrequired in another craft. In no case does such training qualify anemployee as an all-around welder, skilled in the advanced techniquesin all three basic types of welding, gas are, electric are, and heliarc,required to produce acceptable welds on all kinds of metals, includingextremely light metals and metal alloys.As already noted, the employees whom the Petitioner seeks to severwork within the Boilermaker unit represented by Boilermaker Local92.Of the 308 employees within the unit, 119 are classified as weld-ers.They work in five different departments along with other boiler-maker classifications.They are supervised by the foreman and theassistant foreman of the departments in which they work, who alsosupervise all other classifications in the department.When not en-gaged in welding operations, welders perform other functions ofthe boilermaker craft.The Employer maintains no training program for welders as such,but it does maintain a boilermaker apprentice training program,which requires 1,840 hours of apprenticeship training in welding.Though the Employer tries to hire experienced welders, it requires noparticular amount of experience of the welders it hires.To be hired,a welder must pass an appearance test, which can be passed with aslittle as 30 to 40 hours of welding training. The test consists of a fil-letweld at a 45-degree angle in the horizontal position, and is ob-served by a welding specialist, who determines from his observationof the welder during the test and a visual inspection of the finishedweld whether the welder is competent to be employed. If so judged,the welder is sent to a foreman of one of the departments, who thendetermines if he is to be employed.Within 90 days of employment,the welder must qualify as a "code welder" of metallic are groovewelds on carbon and low alloy steel plate, utilizing either hand weldingequipment or automatic welding machines, in order to qualify forwelding operations on the pressure vessels which comprise a largeproportion of the Employer's production.The code test is a test de-vised by the American Society of Mechanical Engineers in which asample plate is welded and then subjected to bending and X-ray testsin a laboratory.All welding on pressure vessels must be done by quali-fied code welders. There are separate tests for hand welders and auto-matic machine welders, as well as different tests for welding ofdifferent metals, different thicknesses of metals and the different posi-tions, such as horizontal, vertical, flat, or overhead, in which the weld- 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDing is done.A welder is qualified as a code welder only for the types ofwelding in which he has taken and passed a code test. These tests mustbe repeated, if the welder has been out of the employ of the Employerfor 90 days or has not engaged in a particular type of welding for aperiod of 90 days. About three-fourths of the Employer's welders havepassed only the code tests for metallic are groove welds on carbon andlow alloy steel plate, which comprises the bulk of the welding donein the Employer's shop.About a fourth of the welders have passedother code tests as well, but only 6 or 7 have qualified for the gas areor heliarc welding operations on thinner metals and metal alloys,which comprise but 2 percent of all the Employer's welding operations.The Employer has employed individuals with only the simplest ofwelding skills, who were able to perform all the normally requiredhand-welding operations on code work as well as noncode work, with-in 2 months. Similarly, the Employer has taken employees from thechipper classification, who had no welding experience, and convertedthem into automatic machine welders within 6 weeks.Inspection of code welding work in pressure vessels is done byrandom X-rays, by visual inspection by employees of the Employerand inspectors of the State of California, and by hydrostatic testsof the pressure vessels which are viewed by State inspectors.Thehydrostatic tests are not solely for purposes of testing the welds, butare also for the purpose of discovering defects in the structure anddesign of the vessel.No 100 percent X-ray inspections are made un-less requested by a customer.In addition to welders, all of whom perform welding or burningfrom 50 percent to 95 percent of the time, layerouts and fitters regu-larly perform welding operations as part of their normal job duties,though, with the exception of 2 fitters, the percentage of time spentin such operations is less than 50 percent.Much of the welding doneby the fitters is tack welding to hold a metal plate in a cylindricalshape until the seam can be finally welded. Tack welds are usuallyremoved by chippers, who back chip from the reverse side of theseam while the permanent weld is being applied. Though tack weld-ing is a comparatively simple type of welding it is more difficult thansome of the welding done by the Employer's welders.However,fitters are capable of welding the entire seam and frequently do so.Moreover, both layerouts and fitters in addition to cutting, laying out,forming, and fitting the plate into position for welding, make the de-termination as to the type of coated electrode to be used by the weld-ers and the welding heat to be utilized. Similar determinations aremade for automatic machine welders by welding specialists and bythe Employer's engineering department.Layerouts and fitters havebeen qualified as code welders.The welding specialist who gives the C F BRAUN & CO287code tests testified he has given such tests to employees classified asplaner man, pressbrake operator, rollman and chippers, and helpers.Pipefitter welders in the "betterments section" and those engaged inthe construction of the new boilerhouse are qualified code welders.Welders transfer from code work to noncode work,from one de-partment to another, from the shop to field work and back, and alsoto work in the "betterments section" as the workload requires.Whentransferredto the field they work under the provisions of the Em-ployer's agreement with the International Boilermakers Union, butthey retain their seniority rights in the shop.Welders also transferinto and out of fitter and layerout classifications, and employees inthe latter two classifications transfer into welder classifications.It is apparent from the foregoing that the weldingoperations attheEmployer's plant are representative of welding operations inthe metal trades industries generally, wherein weldingoperations areperformed by welders workingin close associationwith a particularmetaltrades craft and/or by journeymen in the craft; the representa-tion of the Employer's welders follows the traditional pattern ofrepresentation by the particular craft union having jurisdiction overthe basic metal trades craftin conjunctionwith which the weldingoperationsare performed; and the normal welding operations at theEmployer's plant, and within the metal trades industry generally, donot require the extensive training experience or skill in the use ofthe three kinds of weldingas wasrequired of welders whom theBoard found to be craftsmen in theHughes Aircraftdecision.It is reasonably clear that where ametaltrades craftsman performsthe weldingoperationsnormallyassociatedwith his craft,as well asthe other operations falling within the craft, he is not a craftsmanas a welder,but rather as a boilermaker, pipefitter, machinist, iron-worker, etc., as the case may be.Where an individual performs onlythe welding operations normally associated with a particular craft,such specialization in the welding aspects of the craft, cannot makehim a craftsman as a welder, when the total apprenticeship trainingperiod or experience equivalent required for mastery of such weldingoperations is normally less than a year.Accordingly, as the welderswhom the Petitioner seeks to sever, perform the welding operationsnormally associated with a metal trades craft, and as they performother duties within the craft when not welding, we find that theyare not craftsman as welders within the contemplation of theHughesAircraftdecision' and are therefore ineligible for severance from theexisting boilermaker unit, in which they have been included for thelast 20 years.7Members Jenkins and Fanning did not participate in theHughes Aircraftdecision,and their participation herein is not necessarily to be construed as an endorsement ofthat decision. 288DECISIONS OF NATIONALLABOR RELATIONS BOARDAny otherresult would be disruptive of the traditional patterns ofrepresentation in the metal trades industries and destructive of craftorganizations for whom Congress indicated considerable concern lesstheir special capabilities as the representatives of craft employeesbe impaired.Furthermore,the Board has, since the issuance of theHughes'Aircraftdecision,recognized,in accordwiththe basic pre-,mise` underlying its decision herein, that in the metal trades, weldingisnormallya function of a particular craft,8 and that welders areappropriately represented by the craft union having jurisdiction overthe 'basic craft.'Accdrdingly,as the welders sought by the Petitioner do not consti-tute' a'separate and distinct craft groupeligiblefor craft severance,we shall dismiss the petition.10[The Board dismissed the petition.]8 Standard,OilCompany,118 NLRB 1099,Koppers Company,Inc.,117 NLRB 422;cfOlin Mathteson Chemical Corporation,117 NLRB 1441, 1445.,Koppers Company,Inc, supra."In view of our decision herein,we find it unnecessary to pass upon other contentionsof the parties.Alameda Tank Co.: American Pipe & Steel Corp.;DowneyMfg. Co.; Graver Tank&Pump Co.; Lacy Mfg. Co.; L. W.Lefort;1National Tank Co.; Orange County Machine Wks.;Pelton"WaterWheel Co.; Southwest Welding&Mfg. Co.;United Concrete Pipe Corp.;Vulcan Pipe Corp.;WillardConcrete`Machine Co.andNational Union,UnitedWeldersofAmerica,'Independent,Petitioner.CaseNo. 21-RC-4945:April 1, 1958DECISION AND ORDERUpon a,petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Ben Grodsky, hear=ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.,Upon the entire record in this case, the Board finds :1.The Employer& are engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent employeesof the Employers?'This Employer's name appears as set forth in the recordz International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgersand Helpers,AFL-CIO, Local 92, AFL-CIO, waspermitted to intervene on the basis ofits contractual interest in the employeescovered bythe petition120 NLRB No. 43.